

115 HCON 122 IH: Commemorating the 75th Anniversary of Lockheed Martin Skunk Works and its significant contributions to the national security of the United States.
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 122IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Knight (for himself and Mr. Cook) submitted the following concurrent resolution; which was referred to the Committee on Armed ServicesCONCURRENT RESOLUTIONCommemorating the 75th Anniversary of Lockheed Martin Skunk Works and its significant contributions
			 to the national security of the United States.
	
 Whereas Lockheed Martin is known for building many of the finest military aircraft in the world; Whereas the Palmdale, California, location of Lockheed Martin is headquarters to the Advanced Development Programs group of the company, which is widely known as the Skunk Works;
 Whereas the name the Skunk Works— (1)came from Li’l Abner, a satirical comic strip by Al Capp that was immensely popular in the 1940s and 1950s;
 (2)in 1943, was first used in reference to the Advanced Development Programs group when the Department of the Navy attempted to establish a conference call connection and was mistakenly transferred to the XP–80 program of the Advanced Development Programs group, which due to classification could not be identified when the call was answered, and a member of the Advanced Development Programs group instead answered the call by saying, Skunk Works, in reference to the location of the facility next to a malodorous plastics factory in Burbank, California; and
 (3)would later become the name that is used for the Advanced Development Programs group today, the Skunk Works; Whereas the founding father of the Skunk Works was Clarence L. Kelly Johnson;
 Whereas in June 1943, Kelly Johnson and the Skunk Works team designed and delivered the XP–80, which was completed in only 143 days;
 Whereas the XP–80 became the P–80, the first operational fighter jet of the United States; Whereas the XP–80 program set the standard for highly secretive, high priority, rapid execution projects performed on a minimal budget;
 Whereas, on August 1, 1955, the Skunk Works first flew the U–2 spy plane with the intention of operating over the Soviet Union and photographing sites of strategic interest;
 Whereas the U–2 became one of the most important intelligence tools of the Cold War and continues to be a critical intelligence, surveillance, and reconnaissance asset for the Armed Forces of the United States;
 Whereas in 1964, the Skunk Works first flew the SR–71 Blackbird, which is the reigning world record holder for speed over a straight course at 2,193.167 miles per hour and served the Air Force from 1966 until 1998;
 Whereas in 1964, the Skunk Works flew the first ever high-altitude unmanned aerial vehicle, the D–21, which was launched from an SR–71;
 Whereas in 1976, the Skunk Works began production of a stealth fighter aircraft named Have Blue, which went on to become the F–117, the first ever operational stealth aircraft; Whereas, during the entirety of the Cold War, the Skunk Works was located in Burbank, California;
 Whereas after 1989, Lockheed relocated the Skunk Works to Site 10 at Air Force Base Plant 42 in Palmdale, California, where it remains in operation today with more than 2,700 employees;
 Whereas the Skunk Works, in partnership with Edwards Air Force Base, has developed and tested aircraft including the U–2, SR–71, F–117, YF–22, X–35, as well as other classified projects, in Antelope Valley, California;
 Whereas in 2008, the Skunk Works became the only aerospace company ever to receive the highest national honor for technological achievement, the National Medal of Technology and Innovation;
 Whereas the Skunk Works was awarded a Collier trophy, the most prestigious award in aviation in the United States—
 (1)in 1958, for the F–104; (2)in 1963, for the A–11;
 (3)in 1989, for the F–117A; (4)in 1998, for the U–2S/ER–2;
 (5)in 2002, for the joint Strike Fighter/X–35; (6)in 2006, for the F–22; and
 (7)in 2013, for the X–47B; and Whereas the Skunk Works designs, develops, and rapidly produces manned and unmanned advanced technologies serving both military and commercial concerns: Now, therefore, be it
	
 That Congress— (1)recognizes—
 (A)the tremendous accomplishments of the men and women at Lockheed Martin’s Skunk Works on the 75th anniversary of its establishment during World War II; and
 (B)the indisputable contribution to the national security of the United States by the aircraft designed, developed, and produced at the Skunk Works over the last 75 years; and
 (2)encourages continued invention, innovation, and development of advanced technologies by the Skunk Works for the United States Government, its allies, and commercial partners into the foreseeable future.
			